Citation Nr: 9916448	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
recurrent low back strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for an anxiety disorder, posttraumatic stress 
disorder, increased evaluations for a hearing loss disability 
of the left ear and low back strain, and a total disability 
evaluation for compensation purposes based on individual 
unemployability.  The issues of entitlement to service 
connection for a cervical spine disability and mid-back 
disability and entitlement to a permanent and total 
disability evaluation for pension purposes were certified to 
the Board following a June 1993 RO decision.  The veteran 
testified before a Member of the Board at the RO in February 
1994 and before a Member of the Board at a hearing in 
Washington, D.C. in August 1996.  

In a December 1996 decision, the Board granted service 
connection for hearing loss disability of the right ear, 
service connection for anxiety neurosis with depression, and 
entitlement to a permanent and total disability for pension 
purposes; denied entitlement to service connection for a 
cervical spine disability and mid-back disability as not well 
grounded; and remanded the issues of entitlement to an 
increased evaluation for low back strain, bilateral hearing 
loss, and a total disability evaluation based on individual 
unemployability to the RO for further development.

In May 1998, the U.S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, and hereinafter referred to as Court) 
affirmed the Board's denial of service connection for a 
cervical spine disability and mid-back disability as not well 
grounded. 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his low back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).

Upon reviewing the claims files, the Board observes that the 
VA Form 8, dated in February 1999, shows both Disabled 
American Veterans (DAV) and a private attorney as 
representatives.  A copy of the June 1998 Supplemental 
Statement of the Case was provided to the DAV.  The claims 
folder does contain a copy of the attorney's fee agreement as 
pertaining to the veteran's appeal of the case to the Court, 
but indicates this representation was limited to the Court.  
It appears that the RO inadvertently removed the power of 
attorney of record for the DAV.  The Board recognizes DAV as 
the veteran's representative in this case.


FINDINGS OF FACT

1.  Low back strain is currently manifested by severe 
functional impairment of the spine.

2.  The veteran's bilateral hearing loss disability has been 
shown to be productive of no more than Level I hearing in the 
right ear and Level I hearing in the left ear.  


CONCLUSIONS OF LAW
1.  The criteria for a 40 percent disability evaluation for 
chronic low back strain have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45; Part 4, 
Diagnostic Codes 5292, 5295 (1998).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.85, 4.86, 4.87 and Diagnostic Codes 6100 (1998 and 
Amendment 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low back disability

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for low back strain is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992). 

Service medical records reveal that the veteran was seen in 
service for possible muscle spasm of the low back and for 
complaints of low back pain after a 30-foot jump from a 
helicopter.  The diagnosis was severe lumbar strain.  At his 
February 1970 discharge examination, the examiner noted that 
the veteran had residual weakness as a result of back injury.  
An April 1971 VA examination revealed complaints of constant 
back pain that aggravated by periods of long standing or 
increased activity.  Straight leg raises were painful at 90 
degrees, and there was muscle spasm and pain on extreme 
motion.  The diagnoses were chronic recurrent low back strain 
and residuals of low back injury.  The RO, in a June 1971 
rating decision, granted service connection for chronic 
recurrent low back strain and assigned a 20 percent 
disability evaluation.

The veteran contends that he has agonizing pain in his low 
back and that he cannot bend or lift objects from the ground.

During a January 1992 VA examination, the veteran complained 
of chronic low back pain which prevents him for pursuing 
various activities.  On evaluation, the veteran was unable to 
bend forward at the waist for fear of having pain upon 
straightening.  He could only bend minimally from side-to-
side and could rotate his trunk approximately 45 degrees in 
either direction.  There was midthoracic tenderness as well 
as some paraspinous tenderness without muscle spasm.  
Straight leg raises were negative bilaterally.  The veteran 
was able to heel and toe walk and his motor power in both 
lower extremities was 5/5.  A x-ray evaluation of the 
lumbosacral spine revealed good alignment of spinal elements 
with no evidence of degenerative arthritis.  The impression 
was chronic low back pain without radiculopathy or 
neurological involvement.

In a July 1992 letter, Mark F. Patlovich, M.D., reviewed the 
x-rays of the veteran's lumbosacral spine and found mild 
scoliosis to the left and mild anterior osteophytic spurring 
at the T11-T12 and L1-L2 levels with end plate irregularity 
at the superior margin of the L-2 level.  

In an April 1992 letter, Jeffrey B. Klein, M.D., noted the 
veteran's previous history of a low back injury in service 
and indicated that the veteran suffered pain in the neck, 
thoracic, and lumbosacral spine with radicular symptoms in 
the upper extremities following a car accident in February 
1992.  On examination, there was severe point tenderness on 
the lumbar paraspinous musculature and straight leg raises 
were for positive for tightness.  The impression was 
traumatic injury to the cervical, thoracic, and lumbosacral 
spine with pre-existing low back injury.    

In a May 1992 letter, Kenneth T. Licciardi, D.C., stated that 
he began treating the veteran following his car accident in 
February 1992 for complaints of cervical, thoracic, and 
lumbar pain with radiculopathy in the upper extremities.  Dr. 
Licciardi stated that the veteran exhibited muscle spasms in 
the cervical, thoracic, and lumbar regions on each visit.  
Private treatment records from Dr. Licciardi dated from 
February to September 1992 show continual complaints of pain 
with occasional stiffness in the lumbar back with noted 
tenderness and spasms.

VA records from December 1991 to September 1992 pertain to 
complaints and treatment of the veteran's psychological 
disorder and do not provide clinical information as the 
veteran's service-connected low back disorder.

In an October 1992 letter, Dr. Licciardi reported that at the 
time the veteran initially sought treatment following his 
February 1992 car accident, he was experiencing severe 
cervical, thoracic, and lumbar pain with radicular complaints 
in the upper left extremity.  It was noted that throughout 
the course of treatment, the veteran continually complained 
of low back pain with intermittent numbness and tingling in 
the upper and lower extremities.   The initial examination of 
the lumbar spine revealed limitation of motion in all 
directions due to pain.  Goldthwait's test revealed nerve 
irritation of the lumbosacral and sacroiliac joints and Soto 
Hall's test was positive with pain in the low back region.  
The initial x-ray evaluation of the lumbar spine demonstrated 
a very mild rotational malposition of L5 on the sacrum and 
very mild wedging of L3 on L4.  A later lumbar x-ray 
demonstrated osteophyte formation at the level of T12 on L1 
and at the L2 -L3 level.  Dr. Licciardi noted that during the 
course of treatment, muscle spasms and tenderness were noted 
over the affected areas.  

During a November 1992 VA examination, the veteran reported 
that he has had persistent cervical, thoracic, and low back 
pain since he jumped 30 feet from a helicopter during active 
service.  It was also noted that the veteran was involved in 
a car accident and has had augmentation of his thoracic, 
cervical, and lumbar back pain.  A x-ray evaluation of the 
lumbar spine revealed evidence of mild osteopenia with mild 
degenerative changes.  Forward flexion of the lumbar spine 
was 80 degrees, backward extension was 25 degrees, lateral 
flexion was 40 degrees bilaterally, and rotation was 35 
degrees bilaterally.  There was no subluxation, straight leg 
raises were negative, and no muscle spasms were noted on 
examination.  The impression included lumbar myofascial 
strain without evidence of radiculopathy.     

VA records from November 1992 to February 1993 pertain to 
complaints and treatment of the veteran's psychological 
disorder and do not provide clinical information as the 
veteran's service-connected low back disorder.

At his February 1994 hearing before a Member of the Board, 
the veteran testified that he experienced pain in his low 
back that radiates to his hips and legs.

VA physical therapy notes from April to July 1995 pertain 
mostly the veteran's nonservice-connected cervical back 
disorder, but do show several occasions in which the veteran 
complained of low back pain.  An April 1995 evaluation shows 
a x-ray assessment of degenerative joint disease of the 
lumbar spine.  A June 1995 notation indicates that muscle 
spasms were observed in the low back.

VA records from August 1995 to October 1996 primarily concern 
reports of complaints and treatment for the veteran's 
psychological disorder.  There are some notations of chronic 
back pain; there is no clinical information as the veteran's 
service-connected low back disorder.

At his August 1996 hearing before the undersigned Member of 
the Board, the veteran testified that he experiences pain, 
stiffness, spasms in his back and that he has problems 
bending, turning, stooping, and walking. 

During a March 1997 VA examination, the veteran complained of 
low back pain which worsens with prolonged walking, sitting 
and standing, or lifting and twisting.  The veteran also 
complained of numbness in his upper and lower extremities.  
On evaluation, the examiner noted that there is markedly 
restricted range of motion of the lumbar spine.  Forward 
flexion of the lumbar spine was limited to 30 degrees, 
extension was 10 degrees, lateral bending bilaterally was 20 
degrees, and lateral rotation bilaterally was 20 degrees.  
The examiner noted "give way weakness" secondary to pain, 
but noted that he had intact strength with detailed testing.  
A x-ray study of the lumbar spine showed normal alignment 
with no fractures and only minimal degenerative changes.  The 
assessment was lumbar pain with a significant myofascial 
component. 

VA records from April 1997 to February 1998 refer to the 
veteran's psychological disorder.  There are some notations 
of chronic back pain; there is no clinical information as the 
veteran's service-connected low back disorder.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Under these criteria, 
the 20 percent evaluation currently in effect contemplates 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position (Diagnostic Code 
5295), or moderate limitation of lumbar motion (Diagnostic 
Code 5292).  38 C.F.R. § 4.71a (1998).  A 40 percent 
evaluation would be appropriate when there is severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space (Diagnostic Code 5295), or 
severe limitation of lumbar motion (Diagnostic Code 5292).  
Id. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).    

The Board must point out that in the May and October 1992 
letters from Dr. Liccidiari, referred to disorders of the 
cervical and thoracic region of the spine.  In a May 1998 
decision, the Court affirmed the Board's December 1996 
decision which denied service connection for cervical and 
mid-back disorders.  That decision is final.
  
After having reviewed the evidence, the Board concludes that 
the evidence supports the grant of a 40 percent evaluation 
for chronic recurrent low back strain.  The veteran's 
symptoms in recent years have included low back pain, 
occasional muscle spasm, stiffness, and severely restricted 
limitation of motion to include forward bending and lateral 
motion with x-ray evidence of minimal degenerative changes in 
the lumbar spine.  His most recent VA examination revealed a 
markedly restricted range of motion of the lumbar spine.  
Only one examiner performed Goldwait's test, which was 
positive for nerve irritation of the lumbosacral and 
sacroiliac joints.  Thus, the Board finds that the above 
evidence is indicative of a 40 percent evaluation for chronic 
recurrent low back strain.

The Board is aware that the veteran's limitation of motion 
and symptoms of chronic recurrent low back strain were not as 
severe at the time of the November 1992 VA examination as 
they were in the March 1997 VA examination; however, when 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation.  See 38 C.F.R. § 4.7 (1998).  The veteran's 
limitation of motion has been shown to be severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  

An evaluation in excess of 40 percent is not available for 
the veteran's service-connected chronic recurrent low back 
strain, as a 40 percent evaluation is the maximum evaluation 
under Diagnostic Codes 5292 and 5295.  38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295.  Additionally, the Board has 
specifically considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995); however, the analysis in DeLuca does 
not assist the veteran, as he is receiving the maximum 
disability evaluation for limitation of motion of the lumbar 
spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Moreover, the Board finds that a 60 percent evaluation is not 
warranted under Diagnostic Code 5293 for intervertebral disc 
syndrome because the clinical evidence of record does not 
show that the veteran's chronic low back pain is manifested 
by pronounced disease with persistent symptoms compatible 
with sciatic neuropathy, absent ankle jerk, or other 
neurological findings appropriate to the side of the diseased 
disc and little intermittent relief.  Thus, the veteran's 
40 percent evaluation is based on his severe limitation of 
motion of the lumbar spine.  In addition, the veteran is not 
service connected for disc disease and use of this diagnostic 
code would be inappropriate.

The veteran is competent to report his symptoms, and the 
Board has found that based upon his statements and testimony, 
and the clinical evidence of record, the veteran's 
lumbosacral strain is 40 percent disabling.  

II.  Bilateral hearing loss

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991). Where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  In the instant case, the Board 
observes that the case was initially presented to the Board 
as an increased (compensable) evaluation for a left ear 
hearing loss disability and entitlement to service connection 
for a right ear hearing loss disability.  During the course 
of the appeal, the VA granted service connection for hearing 
loss of the right ear and assigned a noncompensable 
evaluation, resulting in service connection for a bilateral 
hearing loss disability.

In June 1971, the RO granted service connection for high 
frequency hearing loss of the left ear and assigned a 
noncompensable evaluation.

A July 1991 private audiological evaluation indicated that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
15
65
70
LEFT
X
30
25
80
80

Speech discrimination was 100 percent in each ear.

At a January 1992 VA examination, the veteran reported that 
he had combat duty for 10 months in Vietnam and was often 
exposed to artillery fire without hearing protection.  He 
stated he had a gradual decrease in his hearing since that 
time.  On audiological evaluation, the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
10 
55
55
LEFT
X
20
20
75
70

The speech recognition scores were 96 percent for the right 
ear and 94 percent for the left ear.  The impression was 
noise induced sensory-neural hearing loss and that such noise 
exposure occurred during service.

An April 1996 VA audiological evaluation indicated that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
20
65
75
LEFT
X
20
25
80
80

Speech recognition was 96 percent in both ears.  The 
assessments were moderate to severe recovering to mild 
sensorineural hearing loss of the right ear and severe 
recovering to moderate sensorineural hearing loss of the left 
ear.

The RO, in a January 1997 rating decision, granted service 
connection for hearing loss of the right ear and assigned a 
noncompensable evaluation.  As the veteran was now service 
connected for hearing loss in both ears, the RO 
recharacterized the veteran's service connected disability as 
bilateral hearing loss.  


A March 1997 VA audiological examination revealed the 
veteran's pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
30
70
75
LEFT
X
20
30
80
75

The Maryland CNC speech recognition test scores were 94 
percent in the right ear and 96 percent in the left ear.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  The 
evaluations derived from the schedule are intended to make 
allowance for improvement by hearing aids.  38 C.F.R. Part 4, 
including §§ 4.85, 4.86, and Diagnostic Codes 6100-6110 
(1998).  

Additionally, 38 C.F.R. § 4.86 was recently revised as 
follows:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

38 C.F.R. § 4.86 (as amended 1999).

As the appeal began in 1992, the Board reviewed audiological 
testing beginning in July 1991.  In applying the recently 
amended provisions of 38 C.F.R. § 4.86 to this case, the 
Board finds that none of the audiological evaluations of 
record meet the requirements set forth therein.  The 
audiological evaluations do not reveal that the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) to be 55 decibels or more or do 
they reveal a puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibles or more at 2000 Hertz.  Thus, the 
provisions of 38 C.F.R. § 4.86 are not applicable in this 
instance. 

The findings of the most recent VA audiological evaluations 
convey that the veteran exhibited Level I hearing loss in the 
right ear and Level I hearing loss in the left ear.  
38 C.F.R. § 4.85, Table VI (1998).  Such findings do not 
warrant the assignment of a compensable evaluation under the 
provisions of 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 
and Diagnostic Code 6100 (1998).  The Court has clarified 
that the "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board has also 
reviewed all the other test results during the appeal period.  
The results do not establish any significant differences and 
each test establishes the presence of a noncompensable 
disability. Thus, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for a 
compensable evaluation for bilateral hearing loss.


ORDER

A 40 percent evaluation for chronic recurring low back strain 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.  A compensable 
evaluation for bilateral hearing loss disability is denied.


REMAND

The Board notes that at a March 1997 VA Social and Industrial 
Survey, the veteran reported that he does not receive Social 
Security Administration (SSA) Disability Benefits.   

his case is REMANDED to the RO for the following:

1.  The RO should adjudicate the 
veteran's claim for total rating for 
compensation purposes based on individual 
unemployability in light of the above 
increased evaluation.  

2.  If the veteran is in receipt of SS 
benefits, he should submit a copy of such 
award or medical records used to support 
the award.  

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

